DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
2.	Applicant’s election without traverse of species I in the reply filed on 11/18/2021 is acknowledged.
3.	Claims 5-10, 13, 16, 19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/18/2021.
Claim Objections
4.	Claims 14-15 are objected to because of the following informalities: Claims 14-15 recite a “computer program for causing a computer execute…” and should be amended to a “computer program for causing a computer to execute…”.  Appropriate correction is required.
Claim Rejections - 35 USC § 101
5.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 14-15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
The claim does not fall within at least one of the four categories of patent eligible subject matter, because claims 14-15 are directed to a program per se.  Claims 14-15 explicitly recite, inter alia, “A computer program for causing a computer execute ...”

No claim depends on claims 14-15.
Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	Claims 1-2, 4, 11-12, 14-15, 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pat. No. 9,215,389 to Usui (“Usui”), and further in view of U.S. Pub. No. 2016/0044233 to Nakagawa (“Nakagawa”).
 	Re Claim 1, Usui teaches a control device (Figs. 6, 9) comprising:
a calculation unit (CPU 170a, AF signal extraction unit 610 and AF processing unit 630 – Fig. 9) configured to calculate, on a basis of a result of capturing a subject image passed through a focus lens (111) by using an imaging element (118) including a plurality of phase difference detection regions (Figs. 2, 5 & 7) (col. 10:34-57; col. 11:21-col. 12:7; col. 12:22-col. 14:15), a focus position of each of the phase difference detection regions (regions A-C) (col. 14:27 - col. 15:36; col. 22:7-col. 23:42); and

Usui fails to teach the position of the focus lens is determined on a basis of an average value of the focus positions of the phase difference detection regions calculated by the calculation unit. Nakagawa discloses this in ¶98 where the amount of defocus for each focus detection regions can be obtained by averaging value of the amount of defocus in each region (Fig. 15). As can be seen in ¶103 this is advantageous in that it is possible to perform focus detection by image sensing plane phase difference AF in all regions of the capturing region. For this reason, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Usui by determining the position of the focus lens on a basis of an average value of the focus positions of the phase difference detection regions.
Re Claim 2, Usui in view of Nakagawa teaches the control device according to claim 1, wherein, if a number of the phase difference detection regions having the focus positions falling within the predetermined range is a predetermined threshold or more, the determination unit determines the position of the focus lens on a basis of the average value of the focus positions of the phase difference detection regions calculated by the calculation unit (Usui, col. 22:7-col. 23:42) (Nakagawa, ¶92-98).
Re Claim 4, Usui teaches a control device (Figs. 6, 9 & 13) comprising:
a calculation unit (CPU/DSP 170a, AF signal extraction unit 610 and AF processing unit 630 – Fig. 9) configured to calculate, on a basis of a result of capturing 
Usui fails to teach the position of the focus lens is determined on a basis of the focus position on an infinity side or macro side if a number of the phase difference detection regions whose focus positions are apart from the focus position of the phase difference detection region serving as a reference by a predetermined range or more, is a predetermined value or more. The limitation is well known in the art as taught in Nakagawa. In the same field of endeavor, Nakagawa teaches a plurality of focus regions (Fig. 15) where a person’s face exists in a center of an image sensing plane and designated as a reference (¶88-92). Nakagawa further teaches of determining the position of a focus lens on an infinity side or macro side if a number of the phase difference detection regions whose focus positions are apart from the reference by a predetermined range or more, is a predetermined value or more (¶93-101). In light of the teaching in Nakagawa, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Usui by determining the focus lens on a basis of the focus position on an infinity side or macro side if a number of the phase difference detection regions whose focus positions are apart from the focus position of the phase difference detection region serving as a reference by a predetermined range or more, is a predetermined value or more so that it is possible to 
	Re Claim 11, it is a method claim that corresponds to the apparatus claim 1. Therefore, claim 11 is analyzed and rejected as previously discussed with respect to claim 1.
	Re Claim 12, it is a method claim that corresponds to the apparatus claim 4. Therefore, claim 12 is analyzed and rejected as previously discussed with respect to claim 4.
	Re Claim 14, the claimed limitations can be found in claim 11. It is noted that Usui teaches a computer program (col. 23:43-65).
Re Claim 15, the claimed limitations can be found in claim 12. It is noted that Usui teaches a computer program (col. 23:43-65).\
	Re Claim 17, the claimed limitations can be found in claim 1. It is noted that Usui further teaches an electronic device (Fig. 1) comprising an imaging optical system (111-112) configured to collect light; an imaging element (118) configured to receive light from the imaging optical system and capture an image; and a signal processing unit (CPU/DSP 170) configured to process a signal output by the imaging element.
	Re Claim 18, the claimed limitations can be found in claim 4. It is noted that Usui further teaches an electronic device (Fig. 1) comprising an imaging optical system (111-112) configured to collect light; an imaging element (118) configured to receive light from the imaging optical system and capture an image; and a signal processing unit (CPU/DSP 170) configured to process a signal output by the imaging element


8.	Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Usui in view of Nakagawa, and further in view of U.S. Pat. No. 7,221,805 to Bachelder (“Bachelder”).
Re Claim 3, Usui in view of Nakagawa teaches the control device according to claim 1, wherein the phase difference detection region includes a first region and a plurality of second regions (Usui, Fig. 13C) (Nakagawa, Fig. 15). However, Usui in view of Nakagawa fails to teach the regions are at least partly overlapped. Bachelder teaches this in col. 5, lines 34-67, that focus region boundaries might be either sharp or fuzzy and they can overlap each other. As can be seen in col. 6, lines 9-13, that this is advantageous in that the fuzzy boundaries ensure that the pixels arising from points on the object that are near the border between two contiguous portions of the object are considered to be at least partially within the focus regions on each side of the border. I
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Usui in view of Nakagawa by including a first region and a plurality of second regions having at least a part overlapping with the first region.
Conclusion
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMY R HSU whose telephone number is (571)270-3012. The examiner can normally be reached 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lin Ye can be reached on (571)272-7372. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

AMY R. HSU
Examiner
Art Unit 2664



/AMY R HSU/Primary Examiner, Art Unit 2697